                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

In re:                                                      Case No. 18-43198-PJS
         Michael Scott Casey
         Stacy Lynn Casey
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        David Wm. Ruskin, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/09/2018.

         2) The plan was confirmed on 05/25/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/25/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/24/2019.

         6) Number of months from filing or conversion to last payment: 16.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,307.55.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)


   18-43198-pjs       Doc 99     Filed 12/23/19      Entered 12/23/19 10:00:41         Page 1 of 3
Receipts:

        Total paid by or on behalf of the debtor             $35,637.50
        Less amount refunded to debtor                        $3,073.87

NET RECEIPTS:                                                                                   $32,563.63


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,060.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,591.51
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,651.51

Attorney fees paid and disclosed by debtor:                $1,000.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                  Unsecured      3,457.77       3,457.77         3,457.77           0.00       0.00
BEST BUY CREDIT SERVICES        Unsecured         852.65           NA               NA            0.00       0.00
COLONIAL SAVINGS FA             Secured       13,500.00     13,095.21        13,095.21       2,285.60        0.00
COLONIAL SAVINGS FA             Secured             0.00          0.00             0.00     23,534.40        0.00
COLONIAL SAVINGS FA             Secured              NA         652.26           652.26          92.12       0.00
CONSUMERS ENERGY                Unsecured            NA         380.68           380.68           0.00       0.00
CONSUMERS ENERGY COMPANY        Unsecured           0.00           NA               NA            0.00       0.00
FORD MOTOR CREDIT COMPANY       Secured       15,954.49     14,964.67        14,964.67            0.00       0.00
GENISYS CREDIT UNION            Unsecured            NA         501.53           501.53           0.00       0.00
GENISYS CREDIT UNION            Unsecured      6,807.39       6,875.27         6,875.27           0.00       0.00
INPATIENT CONSULTANTS OF MICHIG Unsecured            NA         213.61           213.61           0.00       0.00
KOHLS                           Unsecured           0.00           NA               NA            0.00       0.00
MEMBER FIRST MORTGAGE           Secured             0.00          0.00             0.00           0.00       0.00
NAVIENT SOLUTIONS LLC ON BEHAL Unsecured      30,000.00     50,998.90        50,998.90            0.00       0.00
NORTHSTAR LOCATION SERVICES     Unsecured           0.00           NA               NA            0.00       0.00
SAMUEL D SWEET PLC              Unsecured            NA           0.00             0.00           0.00       0.00
SYNCHRONY BANK                  Unsecured           0.00           NA               NA            0.00       0.00
VERIZON BY AMERICAN INFOSOURC Unsecured              NA         134.73           134.73           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)


  18-43198-pjs       Doc 99      Filed 12/23/19     Entered 12/23/19 10:00:41                 Page 2 of 3
Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00        $23,534.40               $0.00
      Mortgage Arrearage                                  $13,095.21         $2,285.60               $0.00
      Debt Secured by Vehicle                             $14,964.67             $0.00               $0.00
      All Other Secured                                      $652.26            $92.12               $0.00
TOTAL SECURED:                                            $28,712.14        $25,912.12               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00             $0.00              $0.00
       Domestic Support Ongoing                                 $0.00             $0.00              $0.00
       All Other Priority                                       $0.00             $0.00              $0.00
TOTAL PRIORITY:                                                 $0.00             $0.00              $0.00

GENERAL UNSECURED PAYMENTS:                               $62,562.49              $0.00              $0.00


Disbursements:

         Expenses of Administration                             $6,651.51
         Disbursements to Creditors                            $25,912.12

TOTAL DISBURSEMENTS :                                                                       $32,563.63


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/23/2019                             By:/s/ David Wm. Ruskin
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)


   18-43198-pjs       Doc 99      Filed 12/23/19       Entered 12/23/19 10:00:41           Page 3 of 3
